GARRETT, Judge,
concurring specially.
The wife sought a money judgment for rehabilitative alimony arrears. Because the wife also owed money to the husband, the trial judge gave the husband an offset. But the husband still owes the wife a special equity award. The setoff could have been applied against either the arrears or the award. I would have preferred that the trial judge had protected the established sanctity of an alimony award. See Chappell v. Chappell, 253 So.2d 281, 287 (Fla. 4th DCA 1971). However, this court can find no abuse of discretion when the trial judge’s decision amounts to six of one, half a dozen of another.